      5:21-cv-00032-MGL         Date Filed 01/27/21      Entry Number 12        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

318 ROYAL STREET LLC,                            §
                Plaintiff,                       §
                                                 §
vs.                                              §
                                                 §    CIVIL ACTION 5:21-32-MGL-SVH
DESTINY NATASHA THOMAS and                       §
MANLETO SHAMAR THOMAS,                           §
               Defendants.                       §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                       AND REMANDING THIS MATTER
              TO THE ORANGEBURG COUNTY MAGISTRATE COURT

       Defendants Destiny Natasha Thomas and Manleto Shamar Thomas (the Thomases),

proceeding pro se, removed this rent/eviction case to the Court from the Orangeburg County

Magistrate Court The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting the matter be remanded to the Orangeburg

County Magistrate Court for lack of subject matter jurisdiction. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
      5:21-cv-00032-MGL          Date Filed 01/27/21       Entry Number 12         Page 2 of 2




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 7, 2021, but the Thomases failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court this matter is REMANDED to the Orangeburg County Magistrate Court for lack of subject

matter jurisdiction.

       IT IS SO ORDERED.

       Signed this 27h day of January, 2021, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
